[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                                                                              FILED
                          -------------------------------------------U.S. COURT OF APPEALS
                                       No. 06-10766                    ELEVENTH CIRCUIT
                                                                       NOVEMBER 28, 2006
                                 Non-Argument Calendar
                         -------------------------------------------- THOMAS K. KAHN
                                                                             CLERK

                     D.C. Docket No. 04-00259-CR-J-32-TEM

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                           versus

COREY LAVALE MYERS,

                                                          Defendant-Appellant.

               ----------------------------------------------------------------
                    Appeal from the United States District Court
                           for the Middle District of Florida
               ----------------------------------------------------------------

                                   (November 28, 2006)

Before EDMONDSON, Chief Judge, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

      Defendant-Appellant Corey Lavale Myers appeals his convictions for

possession with intent to distribute 50 grams or more of cocaine base and 500

grams or more of cocaine, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A), and
(b)(1)(B), and possession of a firearm in furtherance of a drug trafficking crime, in

violation of 18 U.S.C. § 924(c)(1). Myers specifically challenges the district

court’s denial of his motion to suppress based on the court’s determination that

officers had probable cause to arrest him. No reversible error has been shown; we

affirm.

      A confidential informant (“CI”) informed law enforcement that Myers was a

cocaine distributor and that, on three different occasions when the CI visited

Myers at a house located at 1281 Turtle Creek Drive South in Jacksonville (the

“Turtle Creek house”), the CI had observed large quantities of cash wrapped in

plastic or hidden in a freezer. The CI also informed law enforcement that Myers

owned a custom pick-up truck with four wheels on its rear axle as well as several

motorcycles and all-terrain vehicles. To corroborate the CI’s statements, police

conducted a “trash pull” at the Turtle Creek house. In the trash, officers

discovered materials commonly used to wrap kilograms of cocaine, including

brown wrapping tape, black rubberized wrapping material, and clear plastic bags.

Officers also discovered marijuana stems, money wrappers in “$2,000

denominations,” and many pieces of discarded mail addressed to Myers. While

conducting surveillance of the Turtle Creek house, officers observed vehicles in

the driveway that were consistent with the CI’s description of Myers’s vehicles.

                                          2
       Officers received a warrant to search the Turtle Creek house. Before

executing their search, police observed Myers exiting the house with a grocery bag

and driving away. Officers stopped Myers and returned him to the Turtle Creek

house.1 Myers consented to a search of the grocery bag in his car; the bag

contained wrapped currency totaling $61,000. Inside the Turtle Creek house, a

police officer saw kilo wrappers for cocaine; and Myers was read his Miranda

rights. Myers then told the officers that all the dope found in the house belonged

to him. He also pointed out a box containing powder cocaine and crack cocaine

and another box containing marijuana. After an officer asked Myers “where he

got the cocaine,” Myers responded, “It’s mine; it’s all mine.”2

       Myers asserts that, because officers lacked probable cause to arrest him, the

district court should have granted his motion to suppress evidence of money

seized from him and the bag in his car as well as his statements to the police after




   1
   Myers’s wife and another person were at the Turtle Creek house when the police arrived with
Myers.
  2
   In searching the Turtle Creek house, officers also found a loaded pistol, a heat-sealing machine,
numerous heat-sealing bags, plastic zip bags, digital scales, and duct tape.

                                                 3
he received Miranda warnings.3 Therefore, he contends that, although probable

cause supported a search of the Turtle Creek house, it did not support his arrest.

       In considering the denial of a defendant’s motion to suppress, we review the

district court’s findings of fact for clear error and its application of law to those

facts de novo. United States v. Desir, 257 F.3d 1233, 1235-36 (11th Cir. 2001).

And we construe all facts in the light most favorable to the prevailing party: the

government. United States v. Boyce, 351 F.3d 1102, 1105 (11th Cir. 2003).

       “[T]he Constitution permits an officer to arrest a suspect without a warrant

if there is probable cause to believe that the suspect has committed or is

committing an offense.” Michigan v. DeFillippo, 99 S.Ct. 2627, 2631 (1979).

“For probable cause to exist, . . . an arrest must be objectively reasonable based on

the totality of the circumstances.” Lee v. Ferraro, 284 F.3d 1188, 1195 (11th Cir.

2002). “This standard is met when the facts and circumstances within the officer’s

knowledge, of which he or she has reasonably trustworthy information, would

cause a prudent person to believe, under the circumstances shown, that the suspect

has committed, is committing, or is about to commit an offense.” Id. (internal

quotation omitted). “[W]hen a group of officers is conducting an operation and


  3
   Myers notes that his motion to suppress did not attack the validity of the search warrant obtained
by police, nor did it seek suppression of evidence obtained from the Turtle Creek house pursuant to
the search warrant.

                                                 4
there exists at least minimal communication between them, their collective

knowledge is determinative of probable cause.” United States v. Wilson, 894 F.2d

1245, 1254 (11th Cir. 1990).

       Here, the totality of the circumstances indicates that officers had probable

cause to arrest Myers. The police were aware that a CI reported that Myers was a

cocaine distributor and that the CI had seen bundled cash at the Turtle Creek

house. The police observed vehicles at the Turtle Creek house that were

consistent with the CI’s description of Myers’s vehicles. In addition, a trash pull

at the Turtle Creek house revealed not only mail that indicated Myers lived at that

location but also marijuana and packaging materials consistent with cocaine

distribution. Therefore, officers had reasonably trustworthy information

indicating that Myers had committed an offense involving drug possession or

distribution. Because officers had probable cause to arrest Myers, the district

court did not err in denying Myers’s motion to suppress evidence obtained as a

result of his arrest.

       AFFIRMED.




                                          5